                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 JARROD HORTON, as Independent )
 Administrator of the Estate of MARLON )
 HORTON, Deceased,                      )
                                        )
        Plaintiff,                      )              Case No. 13-cv-6865
                                        )
     v.                                 )              Judge Robert M. Dow, Jr.
                                        )
 The CITY OF CHICAGO, a municipal )
 corporation,      CHICAGO       POLICE )
 OFFICER KENNETH F. WALKER, Star )
 No. 9191, SHAQUILA R. MOORE, The )
 CHICAGO HOUSING AUTHORITY, )
 H.J. RUSSELL & COMPANY, and )
 MAVERICK SECURITY, INC.,               )
                                        )
        Defendants.                     )

                         MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant Maverick Security, Inc.’s motion [393] for summary

judgment on Counts III through V of H.J. Russell Company’s Crossclaim for Contribution,

Express Indemnification and Implied Indemnification.        For the reasons explained below,

Maverick’s motion [393] is granted in part and denied in part. Summary judgment is granted in

favor of Maverick and against Russell on Russell’s claims for express indemnification under the

Subcontract (Count III) and on Russell’s claim for implied indemnification (Count V). Summary

judgment is denied as to Russell’s claim for express indemnification under the Service Agreement

(Count IV). This case is set for status on December 19, 2018 at 9:00 a.m.
I.     Background

       The Court takes the relevant facts primarily from the parties’ Local Rule 56.1 statements,

[342], [357], and [376], and the attached exhibits. The following facts are undisputed except where

a dispute is noted. The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

1367. Venue is proper under 28 U.S.C. § 1391(b).

       This action arises out of the fatal shooting of Jarrod Horton (“Horton”) on the morning of

September 7, 2013 at a property located at 1815 W. Monroe in Chicago, Illinois (the “Property”).

The Property, commonly known under the name of the Henry Horner Homes, is owned by the

Defendant Chicago Housing Authority (“CHA”). As detailed below, CHA contracted with

Defendant H.J. Russell & Company (“Russell”) to manage the Property. Russell subcontracted

with Defendant Maverick Security, Inc. (“Maverick”) to provide security services at the Property.

Two Maverick security guards were on duty at the time of the shooting: Defendant Kenneth

Walker (“Walker”) and Defendant Shaquila Moore (“Moore”). Walker fired the fatal shot.

       This action was filed by Horton’s brother and next of kin, Marlon Horton (“Plaintiff”)

against Walker, Moore, CHA, Russell, and Maverick. As is relevant here, Plaintiff’s governing

fourth amended complaint alleges a claim against both Russell and Maverick for negligent

supervision (Count VIII). See [128] at 7. Plaintiff alleges that because Russell “voluntarily

undertook to oversee the management of various functions at the Property, including security, it

had a duty to third parties, including [Horton], to use reasonable care in the supervision of security

guard services at the Property.” Id. According to Plaintiff, Russell “knew or should have known

that [Maverick] did not adequately supervise its security guards to ensure that the security guards

[Maverick] hired to guard the Property did not pose a risk of harm to third parties” and “breached

its duty of care to [Horton] by failing to adequate supervise the operations of [Maverick] to provide



                                                  2
security guard services at the Property.” Id. The fourth amended complaint also includes a claim

against Russell, Maverick, CHA, and the City for respondeat superior (Count XII). See id. at 10.

Plaintiff alleges that, under the doctrine of respondeat superior, Russell is liable as principal for

the torts committed by its agents, Walker and Moore. Id.

       Russell filed crossclaims against the CHA for contribution and against Maverick for

contribution (Count II), express indemnification (Counts III and IV), and implied indemnification

(Count V). Russell and CHA have settled Russell’s contribution crossclaim. See [130]. Currently

before the Court is Maverick’s motion for summary judgment [393] on Russell’s crossclaims.

Since the motion was filed, Russell and Maverick have reported that they reached an agreement

that obviates the need for a ruling on Russell’s contribution crossclaim. Therefore, this opinion

will address only Russell’s crossclaims against Maverick for express and implied indemnification.

       To resolve Maverick’s motion, it is necessary to understand the contractual relationship

between Maverick and Russell. As stated above, Russell subcontracted with Maverick to provide

security services at the Property. In particular, on February 1, 2011, Maverick entered into a

Subcontractor Agreement with Russell under which Maverick was to provide security services for

locations including the Property, with a listed completion date of January 31, 2012 (the

“Subcontract”). The Subcontract required Maverick to provide grounds security and two

uniformed security officers at the Property. Although the parties agree that the Subcontract is

between Maverick and Russell, see [357] at 3, ¶ 8, the text of the Subcontract provides that it is

made “between Maverick Security Agency *** hereinafter called the ‘Subcontractor’ and Henry

Horner/Westhaven Homes, whose principal office is located at, 504 Fair Street, Atlanta, Georgia

30313, hereinafter called the ‘Contractor.’” [342-4] at 1 (emphasis added). The Subcontract is

signed by Valerie Calloway as representative of Henry Horner/Westhaven Homes, and by Bobby



                                                 3
Morris, the sole owner of Maverick Security.           Id. at 5.    The Subcontract contains an

indemnification agreement, which states, in part:

       Vendor agrees to indemnify the Contractor and hold the Contractor harmless from
       any damages, claims, demands or suits by any person or persons, arising out of or
       resulting from the execution of the work provided in this subcontract or occurring
       in connection therewith, excluding liability for negligence of the Contractor, except
       in connection with general supervision of work performed by Vendor. ***

Id. at 2, ¶ 7. Maverick does not dispute that the Subcontract contains this language, but maintains

that it does not have any relevance to this lawsuit.

       Around January 1, 2013, Russell and Maverick entered into a Letter of Agreement for

Maverick to provide security services at the Property (the “Letter Agreement”). The Letter

Agreement states that it will remain in effect until December 31, 2013. See [342-5] at 1. Brenda

Parker was involved in the negotiation of the Letter Agreement on behalf of Russell. Parker

testified that the purpose of the Letter Agreement was to extend the contract for Maverick’s

provision of security services, as security services did not go back out to bid per the CHA’s

directive. Parker further testified that the Letter Agreement was intended to document an extension

of the original Subcontract. Maverick, citing generally to the Letter Agreement, disputes Parker’s

testimony about the purpose and intent of the Letter Agreement. Parker also testified that the

Letter Agreement did not replace or supersede the Subcontract, but instead “went along with it.”

[357-2] at 4. Maverick disputes this and asserts that the Letter is a fully integrated document and

is the only contract between Maverick and Russell governing their rights and responsibilities from

January 1, 2013 through December 31, 2013. In particular, the Letter Agreement provides: “This

agreement, including all attachments, constitutes the entire agreement among [Russell and

Maverick]. No waiver, changes, or modifications in the Agreement [are] valid or binding unless

agreed to in writing and signed by all parties.” [342-5] at 1. According to Morris’ testimony, there



                                                  4
were no other agreements or contracts that covered Maverick’s work with Russell as of September

7, 2013. See [376-1] at 17.

       On December 31, 2014—more than fifteen months after Horton was shot—Russell and

Maverick entered into a Service Agreement for Maverick to provide patrol services for the

Property (the “Service Agreement”). The Service Agreement contains a term of 12 months,

renewing automatically, unless terminated by either party with 30 days’ prior written notice. The

Service Agreement is signed by Morris. The Service Agreement states, in part:

       ***

       WHEREAS, Contractor [Maverick] has continuously provided the Services to the
       Property since February 1, 2011; and

       WHEREAS, Property Manager [Russell] and Contractor are willing to enter into
       this Agreement to provide such Services and specifically acknowledge and reaffirm
       that the terms contained herein, to include the indemnification provisions
       referenced in Article 9 and insurance requirements referenced in Article 8 herein
       are and were intended to apply to and govern all periods that Contractor has
       provided Services to the Property, to include all prior periods that Contractor has
       provided Services;

       NOW, THEREFORE, for an in consideration of the sum of TEN and NO/100
       DOLLARS ($10.00), in hand paid each to the other, the mutual covenants contained
       herein and other good and valuable consideration, the receipt and sufficiency of
       which are hereby acknowledged, the parties hereto do hereby agree as follows:

       ***

       9. Contractor shall be financially responsible for all injury or damage of any kind
       to persons or property, regardless of who may be the owner of the property,
       resulting from or in relation to the performance of the services contemplated by this
       Agreement. In addition to the liability imposed upon Contractor on account of
       personal injury (including, without limitation, death or property damage suffered
       through Contractor’s negligence, which liability is not impaired or otherwise
       effected hereunder[)], Contractor assumes the obligation to protect, defend, save
       and hold harmless Property Manager and Owner [CHA] and to indemnify Property
       Manager and Owner from every expense, liability or payment arising out of or
       through injury (including, without limitation, death) to any person or persons or
       damage to property (regardless of who may be the owner of the property) located
       in any place in which this Agreement is performed, which arises out of or is suffered

                                                5
       through any act or omission of Contractor, any subcontractor of Contractor, or
       anyone directly or indirectly employed by or under the supervision of any of them
       in the performance of the services contemplated by this Agreement.

[342-6] at 1, 3-4. Maverick does not dispute that the Service Agreement contains this language,

but argues that the indemnification provision has no application or relevance to this lawsuit.

II.    Legal Standard

       Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “A party asserting that a fact cannot be or is genuinely disputed must support the assertion

by *** citing to particular parts of materials in the record” or “showing that the materials cited do

not establish the absence or presence of a genuine dispute, or that an adverse party cannot produce

admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). A genuine issue of material

fact exists if “the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking summary

judgment has the burden of establishing the lack of any genuine issue of material fact. See Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). The Court “must construe all facts and draw all

reasonable inferences in the light most favorable to the nonmoving party.” Majors v. Gen. Elec.

Co., 714 F.3d 527, 532-33 (7th Cir. 2013) (citation omitted).

       To avoid summary judgment, the nonmoving party must go beyond the pleadings and “set

forth specific facts showing that there is a genuine issue for trial.” Liberty Lobby, 477 U.S. at 250.

Summary judgment is proper if the nonmoving party “fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Ellis v. CCA of Tennessee LLC, 650 F.3d 640, 646 (7th Cir.

2011) (quoting Celotex, 477 U.S. at 322). The non-moving party “must do more than simply show



                                                  6
that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd.

v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In other words, the “mere existence of a scintilla

of evidence in support of the [non-movant’s] position will be insufficient; there must be evidence

on which the jury could reasonably find for the [non-movant].” Liberty Lobby, 477 U.S. at 252.

III.    Analysis

        A.      Rules of Contract Interpretation

        Russell’s claims against Maverick for indemnification are “brought under state law

pursuant to [the Court’s] supplemental jurisdiction,” and therefore the Court “appl[ies] state law

to those claims.” Milazzo v. O’Connell, 925 F. Supp. 1331, 1346 (N.D. Ill. 1996) (citing 28 U.S.C.

§ 1367; Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938)); see also Timmerman v. Modern

Industries, Inc., 960 F.2d 692, 696 (7th Cir. 1992) (“federal courts exercising pendent or diversity

jurisdiction must apply state law to matters of substantive law”). Therefore, the Court will apply

Illinois law to Russell’s claims that it is entitled to indemnification.

        The Court must interpret three contracts in order to resolve the motion for summary

judgment. One of the contracts—the Service Agreement, contains a choice of law provision,

which provides that Illinois law will govern the contract. The Court will enforce this provision,

because there is a “relationship between the parties and the state whose law is to be applied”—the

services provided under the contracts were performed in Illinois—and neither party argues that

there is anything about the choice of law provision that would be contrary to Illinois public policy.

See Labor Ready, Inc. v. Williams Staffing, LLC, 149 F. Supp. 2d 398, 405 (N.D. Ill. 2001) (“Under

Illinois law, a court will enforce a contractual choice of law provision unless the law to be applied

is repugnant to a strong and fundamental policy of Illinois or there is no relationship between the

parties and the state whose law is to be applied.” (internal quotation marks and citation omitted));



                                                   7
Freeman v. Williamson, 890 N.E.2d 1127, 1133 (Ill. App. 2008) (“So long as a choice of law

provision does not contravene Illinois public policy and there is some relationship between the

chosen forum and the parties to the transaction, an express choice of law provision will be given

full effect.”).

        Two of the contracts—the Subcontract and the Letter Agreement—do not contain choice

of law provisions. The parties do not address which state’s laws should apply to claims brought

to enforce these contracts, but cite to Illinois law in their briefs. The Court concludes that it is

appropriate to apply Illinois law, because the security services that were the subject of both

contracts were performed in Illinois. See System Dev. Integration, LLC v. Computer Sciences

Corp., 739 F. Supp. 2d 1063, 1079–80 (N.D. Ill. 2010) (“Under traditional Illinois conflict of laws

principles, the law of the place where the contract is performed and executed is applicable in

determining the validity, construction and obligations of the contract. Where performance and

execution occur in different states, the law of the place of performance governs.” (internal citation

and quotation marks omitted)).

        Illinois uses the “‘four corners’ rule in the interpretation of contracts,” Salaita v. Kennedy,

118 F. Supp. 3d 1068, 1077 (N.D. Ill. 2015) (quoting Bourke v. Dun & Bradstreet Corp., 159 F.3d

1032, 1036 (7th Cir. 1998)), under which the “Court’s goal is ‘to give effect to the intentions of

the parties as expressed in the four corners of the instrument,’” Salaita, 118 F. Supp. 3d at 1077

(quoting Allen v. Cedar Real Estate Grp., LLP, 236 F.3d 374, 381 (7th Cir. 2001)). Under this

approach, the Court’s “threshold inquiry is whether the contract is ambiguous.” Bourke, 159 F.3d

at 1036 (citing Ford v. Dovenmuehle Mortgage Inc., 651 N.E.2d 751, 755 (Ill. App. 1995);

Hillenbrand v. Meyer Medical Group, S.C., 682 N.E.2d 101, 103 (Ill. App. 1997)). A contract “‘is

not rendered ambiguous merely because the parties disagree on its meaning.’” Soarus L.L.C. v.



                                                  8
Bolson Materials Int’l Corp., 905 F.3d 1009, 1011 (7th Cir. 2018) (quoting C. Illinois Light Co.

v. Home Ins. Co., 821 N.E.2d 206, 214 (2004) (Ill. 2004)). Rather, to be considered ambiguous, a

contract must be “‘reasonably susceptible to different constructions.’” City of Evanston v.

Northern Illinois Gas Co., 229 F. Supp. 3d 714, 730 (N.D. Ill. 2017) (quoting Kaplan v. Shure

Bros., 266 F.3d 598, 605 (7th Cir. 2001)).

       If a contract is “‘clear and explicit,’” the Court must “‘enforce the agreement as written,’”

gathering the intention of the parties “‘from the face of the document without the assistance of

parol evidence or any other extrinsic aids.’” Cannon v. Burge, 752 F.3d 1079, 1088 (7th Cir. 2014)

(quoting Rakowski v. Lucente, 472 N.E.2d 791, 794 (Ill. 1984)); see also Farm Credit Bank of St.

Louis v. Whitlock, 581 N.E.2d 664, 667 (Ill. 1991) (“The intention of the parties to contract must

be determined from the instrument itself, and construction of the instrument where no ambiguity

exists is a matter of law.”); City of Evanston, 229 F. Supp. 3d at 730 (“When a contract’s language

is unambiguous, the court must give the language its plain and ordinary meaning.”). “In contrast,

when a contract is ambiguous, construction of the agreement is a question of fact, and the finder

of fact may consider parol evidence in determining the intent of the parties.” Cannon, 752 F.3d at

1088. In sum, to the extent the parties’ contracts are unambiguous, the Court must interpret and

enforce them according to their terms. But if the contracts are unambiguous, then a jury should be

allowed to determine their meaning, using any relevant extrinsic evidence.

       B.      Express Indemnification Under the Subcontract Agreement

       Maverick argues that is entitled to summary judgment on Count III, for express

indemnification under the Subcontract, because the contract—“besides running to the benefit of

Henry Horner/Westhaven Homes as ‘Contractor’ rather than Russell—does not apply to a claim

that arose in September 2013, more than a year and a half after the work described in the 2011



                                                9
Subcontract *** ended.” [341] at 6. Further, Maverick contends, the contract that was in effect

at the time of the shooting—the Letter Agreement—does not contain any indemnity agreement

and is a fully integrated document that does not incorporate the terms of the Subcontract.

       Russell responds that the Subcontract Agreement “was extended to cover the relevant time

period in which the shooting death of Marlon Horton occurred.” [358] at 1-2. As support, Russell

relies on Parker’s testimony that Maverick and Horton entered into the Letter Agreement to extend

the contract for Maverick’s provision of security services and that security services did not go back

out to bid. Thus, according to Russell, the Letter Agreement “was intended to go along with the

[Subcontract], thereby extending or continuing it as opposed to completely superseding it.” Id. at

7.

       Russell does not respond to Maverick’s argument—which Maverick itself never

develops—that the Subcontract Agreement “run[s] to the benefit of Henry Horner/Westhaven

Homes” rather than Russell. [241] at 6. The Court addresses this issue briefly before turning to

the remaining questions raised by the parties’ briefs. The Subcontract Agreement identifies Henry

Horner/Westhaven Homes, not Russell, as the “Contractor.” [342-4] at 5. But Russell admits in

its response to Maverick’s Local Rule 56.1 statement that the Subcontract Agreement is a contract

between itself and Maverick—not Henry Horner/Westhaven Homes and Maverick. See [357] at

3, ¶ 8. This is a judicial admission, which is binding on Russell and has the effect of withdrawing

from contention the fact that Russell is a party to the Subcontract Agreement. See Selimi v. I.N.S.,

312 F.3d 854, 860 (7th Cir. 2002); Clausen Miller, P.C. v. Citibank, N.A., 738 F. Supp. 2d 850,

854 (N.D. Ill. 2010); cf. Caterpillar Inc. v. Estate of Lacefield-Cole, 520 F. Supp. 2d 989, 995–96

(N.D. Ill. 2007) (“Any facts included in a party’s statement of facts that are not properly

controverted by the opposing party are deemed admitted. Strict compliance with the local rules is



                                                 10
mandatory for practitioners appearing before this court; failure to do so results in a binding judicial

admission of fact. These admissions trump evidence that is later produced, let alone evidence that

a party claims does not exist at all.” (citing Local Rule 56.1)).

        Ultimately, however, whether the Subcontract’s indemnity provision runs to the benefit of

Russell is not dispositive, because the Court agrees with Maverick that the Subcontract was not in

effect at the time Horton was fatally shot in September 2013. The Subcontract’s “Contract

Completion Date” was January 31, 2012, and Maverick agreed to “diligently and continuously

prosecute [its] work” under the Subcontract “to completion January 31, 2012.” [342-4] at 2, ¶ 5.

Nothing in the Subcontract indicates that the parties intended for the contract to remain in effect

beyond January 31, 2012. The only evidence that Russell offers to the contrary is Parker’s

testimony that the later-signed Letter Agreement “was intended to go along with the [Subcontract],

thereby extending or continuing it as opposed to completely superseding it.” [358] at 7. But

Parker’s testimony is contrary to the Letter Agreement’s integration clause, which expressly

provides: “This agreement, including all attachments, constitutes the entire agreement among

[Russell and Maverick]. No waiver, changes, or modifications in the Agreement [are] valid or

binding unless agreed to in writing and signed by all parties.” [342-5] at 1. Russell’s brief does

not address this integration clause.

        Under governing Illinois law, where, as here, the parties to a contract have explicitly agreed

that extrinsic evidence is not to be considered part of the contract, the court will enforce the parties’

agreement as written and “will not write [an] integration clause out of [a] contract for policy

reasons.” Air Safety, Inc. v. Teachers Realty Corp., 706 N.E.2d 882, 885-86 (Ill. 1999); see also

In re Marriage of Lewin, 107 N.E.3d 338, 342 (Ill. App. 2018) (“Where an integration clause is

included in an agreement, the four corners rule applies and extrinsic evidence is not admissible to



                                                   11
interpret the agreement.”). Doing otherwise would “ignore[] the express intentions of the parties

and render[] integration clauses null.” Air Safety, 706 N.E.2d at 885.

       In this case, the Letter Agreement’s integration clause is very similar to the integration

clause quoted below, which the Seventh Circuit, applying Illinois law, found to preclude the use

of extrinsic evidence to vary the contract’s terms: “The only agreements related to this insurance

are stated in this policy. The terms of this policy may not be changed or waived except by

endorsement issued by us to be part of this policy.” West Bend Mut. Ins. Co. v. Procaccio Painting

& Drywall Co., Inc., 794 F.3d 666, 673, 675 (7th Cir. 2015). As in West Bend, the Letter

Agreement’s integration clause is unambiguous and thus the Court may not consider Parker’s

testimony that the Letter Agreement was intended to extend or continue the Subcontract. Russell

“was free to negotiate a contract omitting the integration clause,” but “did not, and is bound by its

bargain.” Air Safety, 706 N.E.2d at 886. Since the Letter Agreement does not purport to extend

or incorporate the Subcontract’s indemnification clause and does not contain its own

indemnification clause, the Court concludes that Russell does not have a contractual right to

indemnification under either the Subcontract or the Letter Agreement.

       C.      Express Indemnification Under the Service Agreement

       Maverick argues that it is also entitled to summary judgment on Russell’s crossclaim for

express indemnification under the Service Agreement because that contract, which was signed in

2015, did “not validly modify Maverick’s 2013 undertakings” to provide security services at the

Property. [393] at 7. Maverick acknowledges that the recitals to the Service Agreement provide

that Russell and Maverick “specifically acknowledge and reaffirm that the terms contained [in the

Service Agreement], to include the indemnification provisions referenced in Article 9 *** are and

were intended to and govern all periods that [Maverick] has provided Services to the Property, to



                                                 12
include all prior periods that Contract has provided services.” [342-6] at 1. But, according to

Maverick, this recital imposes no indemnification obligation for the events of September 7, 2013,

because “[r]ecitals in a contract are merely explanations for the circumstances surrounding the

execution of the contract and are not binding obligations unless incorporated into the agreement

portions of the contract.” [341] at 7 (citing McMahon v. Hines, 697 N.E.2d 1199, 1204 (Ill. App.

1998); Regnery v. Meyers, 679 N.E.2d 74, 78 (Ill. App. 1997); Rubinson v. Rubinson, 620 N.E.2d

1271, 1276 n.2 (Ill. App. 1993)). Maverick contends that nothing in the substantive terms of the

Service Agreement “state[s] that the purportedly retroactive recital is intended to impose binding

obligations, nor does any provision incorporate by reference that recital into the body of the

agreement.” Id. at 7-8. Russell responds, in short, that the recital concerning indemnification

“merely provides clarity and context for the time period to which” paragraph 9 of the Service

Agreement’s substantive provisions “was intended to apply,” as allowed by governing Illinois law.

[358] at 9 (citing Hagene v. Derek Polling Const., 902 N.E.2d 1269, 1274 (Ill. App. 2009)).

       Under Illinois contract law, the Court “must ‘give effect to all the relevant contractual

language to resolve the question of the parties’ intent,’ and ‘[t]his includes the contract recitals.’”

Fed’l Deposit Ins., Corp. v. FBOP Corp., 252 F. Supp. 3d 664, 702 (N.D. Ill. 2017) (quoting

Hagene, 902 N.E.2d at 1274). “The Court looks to the recitals ‘not as a statement of obligation in

itself but as an aid to construing an obligation elsewhere in the contract.’” Id. (quoting Cress v.

Recreation Servs., Inc., 795 N.E.2d 817, 838 (Ill. App. 2003)). In other words, “[t]he contract

recitals create a context through which the operational portion of the contract can be better

understood, because they indicate the relevant circumstances to its execution.” Hagene, 902

N.E.2d at 1274 (citing First Bank & Trust Co. of Illinois v. Village of Orland Hills, 787 N.E.2d

300, 311 (Ill. App. 2003)). Thus, “‘[r]esort will be had to the recitals of a contract if necessary to



                                                  13
determine the intention of the parties and of the operative provisions of the agreement.’” Cress,

795 N.E.2d at 838 (quoting In re Estate of Anderson, 552 N.E.2d 429, 433 (Ill. App. 1990)).

       In this case, because the indemnification provision does not itself identify the time period

it covers, resort to the recitals is necessary to determine the intentions of the parties’ in agreeing

to the indemnification provision. Although, as Maverick repeatedly stresses, the indemnification

applies to the “services contemplated by the Service Agreement,” this phrase is not defined or

otherwise limited to a particular time period. Attachment A to the Service Agreement describes

the “Services” covered by the contract, but also does not specify a term. The Service Agreement’s

fourth recital, however, clarifies that “Contractor [Maverick] has continuously provided the

Services to the Property since February 1, 2011.” [342-6] at 1. This indicates that the term

“Service,” as used in the Service Agreement, is not necessarily limited to the period of December

31, 2014 to December 31, 2015, as Maverick contends.

       Further, the fifth recital to the Service Agreement states: “Property Manager [Russell] and

Contractor [Maverick] are willing to enter into this Agreement to provide such Services and

specifically acknowledge and reaffirm that the terms contained herein, to include the

indemnification provisions referenced in Article 9 *** are and were intended to apply to and

govern all periods that Contractor has provided Services to the Property, to include all prior periods

that Contractor has provided Services.” Id. This recital provides context regarding the “duration

and scope” of Maverick’s obligation in paragraph 9 to indemnify Russell for certain losses. Cress,

795 N.E.2d at 839.       It clearly and unambiguously shows that the parties intended the

indemnification provision to apply to all prior periods during which Maverick provided services

at the Property, back to February 1, 2011.




                                                 14
       Maverick argues that referring to the recitals to determine the duration and scope of the

indemnification provision is inappropriate under Illinois contract law, because it would impose an

obligation on Maverick that is not contained in the substantive terms of the Service Agreement.

The Court recognizes that recitals cannot be used to impose new obligations that are not set forth

in the body of the contract. But the case law does not clearly delineate a dividing line between

using a recital to determine the intention of the parties and using the recital to impose a new,

binding obligation.

       The most on-point case is Cress, which Russell discusses in detail in its response brief and

Maverick glosses over in its reply. Cress involved a dispute over a deferred compensation

agreement between the plaintiff employee and the defendant employer, RSI. 795 N.E. 2d at 829.

RSI terminated the plaintiff when he was 61. Id. The plaintiff filed suit against RSI for breach of

contract and related claims, arguing that his contract contained a guarantee of employment until

he reached 65 and a provision for retirement benefits. Id. RSI disputed that the contract contained

an enforceable promise of employment. Id. at 830. Paragraph 10 of the contract contained a

provision that obligated the employer not to substantially reduce the plaintiff’s salary; there was

no time limitation on this obligation. Id. at 835. The employment agreement also contained a

recital, which stated that the employer “wishes to retain the services of [plaintiff] until his

retirement at age sixty five.” Id. at 838. The court determined that the recital “indicates the

duration and scope of RSI’s obligation *** to maintain plaintiff’s salary” and “agree[d] with

plaintiff that paragraph 10, read in light of the recital, evinces the parties’ intent that RSI not

substantially reduce plaintiff’s salary prior to his reaching age 65,” which “promise entails,

logically, that RSI cannot terminate plaintiff prior to his reaching 65.” Id. at 839. The court




                                                15
therefore “conclude[d] that paragraph 10, taken together with the recital, established an

enforceable promise on the part of RSI to employ plaintiff at least until he reached age 65.” Id.

        Cress supports Russell’s argument that the Service Agreement’s recitals are properly used

to determine the duration and scope of the indemnification obligation that is set forth in the body

of the contract. Further, in light of the recitals’ clear expression of the parties’ intention that

paragraph 9 applies to all periods during which Maverick has provided services at the Property—

not just the period during which the Service Agreement is in effect—”[i]t would be illogical to

ignore the recitals” that “are so indicative of the surrounding circumstances relevant to [paragraph

9’s] execution.” First Bank & Tr. Co. of Ill.,787 N.E.2d at 311. Indeed, Maverick offers no

explanation about why the recital is included if it was not the parties’ intent that the indemnification

provision apply to pre-contract conduct.

        None of the cases on why Maverick relies are factually similar to this one. In three of those

cases, the court rejected a party’s attempt to use a recital to establish a substantive legal obligation,

not to clarify the duration or scope of a legal obligation that was already clearly set forth in the

body of the contract. Specifically, in McMahon, 697 N.E.2d at 1202, 1204, an easement holder

attempted to use a recital to expand an easement “solely for purpose of a driveway” to also include

a curb, which served as a gully for water runoff for the servient and dominant estates. In Regnery,

679 N.E.2d at 78, defendants attempted to use a recital, which stated that plaintiffs agreed to

resolve all claims relating to issuance of a company’s stock, to establish that plaintiffs released all

claims relating to defendants’ purchase of the company’s stock, where the words “I release” or

“we release” were not found anywhere in the body of the contract. And in Rubinson, 620 N.E.2d

at 1276-77, a trust beneficiary attempted to use a recital which stated that the settlor was using her

trust to express her love for her grandchildren and children to establish an obligation by the trustees



                                                   16
not to divest the beneficiary of her beneficial interest in the trust, even though the body of the

contract gave the trustees broad discretion to decide whether and when to pay the trust

beneficiaries.

       The three other cases cited by Maverick—two of which do not apply Illinois law—rejected

parties’ arguments that an indemnification provision applied retroactively. But none of those cases

involved either a contract recital or any contractual language that indicated any intention on the

part of the parties to make the indemnification obligation retroactive. See St. Michael’s Orthodox

Catholic Church v. Preferred Risk Mut. Ins. Co., 496 N.E.2d 1176, 1178-79 (Ill. App. 1986)

(insured failed to show that damage to church caused by roof leakage, occurring prior to effective

date of policy, was within coverage of policy, where insured offered no proof that parties agreed

to make insurance contract retroactive); Service Merchandise Co. v. Hunter Fan Co., 617 S.E. 235,

239 (Ga. App. 2005) (contract between retailer and manufacturer of air purifiers, which was

executed after air purifier involved in wrongful death action was sold, did not apply retroactively

and thus manufacturer was not required to indemnify retailer; though contract stated it superseded

all prior contracts between retailer and manufacturer, contract also stated that it only applied to

purchase orders accepted after the contract’s date, and, absent express language to the contrary, a

duty for manufacturer to indemnify retailer from retailer’s past conduct could not be implied);

DaimlerChrysler Corp. v. Wesco Distribution, Inc., 760 N.W.2d 828, 833-34 (Mich. App. 2008)

(where industrial accident occurred before contract between manufacturer and electrical services

contractor was formed, contractor was not bound by indemnification clause in contract to

indemnify manufacturer for damages arising from accident, absent contract language indicating

an intent to require indemnification for precontract activity; indemnity clause applied only to work

to be performed under the contract, which occurred after the accident).



                                                17
        Maverick does not cite, and the Court is not aware of, any Illinois decision that prohibits a

contract from having retroactive effective if that is the intention of the parties. Instead, “Illinois

courts have long recognized that ‘[u]ndoubtedly a contract may have a retrospective operation,’”

so long as “the principle of retrospective application [can] be determined from the contract itself.”

Janowiak v. Tiesi, 932 N.E.2d 569, 577 (Ill. App. 2010) (quoting Bartlett v. Wheeler, 96 Ill. App.

342, 346 (1901), aff’d, 195 Ill. 445, 63 N.E. 169 (1902)); cf. St. Michael’s Orthodox Catholic

Church v. Preferred Risk Mut. Ins. Co., 496 N.E.2d 1176, 1178–79 (Ill. App. 1986) (“A contract

may be made retroactive to cover a pre-existing loss if the parties agree for valuable consideration

that the policy shall have that effect.”).

        Maverick also contends that “any purported modification to the completed contracts for

Maverick’s services would fail for lack of consideration, because Maverick was not “bestow[ed]

any benefit *** in return.” See [341] at 8. But the benefit that Maverick received in exchange for

its promise is clear: Maverick obtained a new contract with Russell, under which Russell agreed

to pay Maverick to continue providing security services. Russell could have refused to sign the

contract if Maverick did not agree to extend the indemnification agreement to cover the prior

period during which Maverick provided services at the Property. Further, Maverick cannot claim

surprise that Russell is attempting to use the indemnification provision to its benefit in this lawsuit.

Maverick entered into the Service Agreement more than fifteen months after Horton was fatally

injured and more than a year after this lawsuit was filed [1] and Maverick and Russell were issued

summonses, [23], [33].

        Apart from arguing that the Service Agreement’s indemnification provision does not apply

to the events of September 7, 2013, Maverick also argues that Russell is not entitled to

indemnification for Russell’s own alleged wrongful acts. According to Maverick, the Service



                                                  18
Agreement “does not clearly and explicitly indemnify Russell for claims of its own wrongful acts,

but purports to indemnify Russell only for liability that arises out of or is suffered through any act

or omission of Maverick or Maverick’s subcontractors.” [341] at 10. According to Maverick,

“Plaintiff has sued Russell for its own alleged wrongful acts or omissions in performing

management duties at the Henry Horner Homes in 2013 ***, and Maverick has no obligation under

the *** Service Agreement to indemnify Russell for such claims.” Id. Russell responds that it is

entitled to indemnification from Maverick for both of the claims brought against it—respondeat

superior (Count XII) and negligent supervision (Count VII). As to respondeat superior, Russell

contends, it is not being sued for its own wrongful acts but rather for the torts committed by

Maverick and its security guards.       As to negligent supervision, Russell argues, it can be

indemnified under Illinois law pursuant to the holding in Chicago Housing Authority v. Federal

Security, Inc., 161 F.3d 485 (7th Cir. 1998).

        The Court concludes that Russell is entitled to indemnification for Horton’s respondeat

superior claim, because that claim is not based on Russell’s own alleged wrongful acts, but instead

on the torts committed by Maverick employees Walker and Moore. See [128] at 10. Maverick is

simply incorrect that Horton’s respondeat superior claim against Russell is based on Russell’s

alleged liability “for the acts of Walker and Moore based upon Horton’s claim that they were

Russell’s employees.” [375] at 5-6 (citing [128] at ¶¶ 76-77) (emphasis added). The cited

paragraphs of the complaint do not allege that Walker and Moore are Russell’s employees; instead

they state:

        76. The misconduct alleged above against Defendants WALKER and MOORE was
        committed within the scope of their employment with and/or within their authorized
        agency for Defendants H. J. RUSSELL & COMPANY, MAVERICK SECURITY,
        INC., CHICAGO HOUSING AUTHORITY and the CITY OF CHICAGO.




                                                 19
       77. Under the doctrine of respondeat superior, Defendants are liable as the
       principals for the torts committed by their agents, Defendants WALKER and
       MOORE, as described more fully above.

[128] at 10. Further, earlier allegations in the complaint clarify Horton’s position that Walker and

Moore are employees of Maverick, not Russell:

       6. At all times relevant hereto, Defendant KENNETH F. WALKER was employed
       by the Chicago Police Department as a sworn police officer, Star No. 9191, and he
       was also employed as a security guard for Defendant MAVERICK SECURITY,
       INC. ***

       7. At all times relevant hereto, Defendant SHAQUILA R. MOORE was employed
       as a security guard for Defendant MAVERICK SECURITY, INC. and was acting
       within the scope of her employment. Alternatively, at all times relevant hereto, she
       was acting under color of law as she was asserting police-type powers on behalf of
       a public entity, DEFENDANT CHICAGO HOUSING AUTHORITY.

[128] at 2. Moreover, Maverick has admitted in its Local Rule 56.1 reply that “Maverick employed

Kenneth Walker and Shaquila Moore as security guards.” [376] at 2.

       In regard to Horton’s negligent supervision claim against Russell, the Court agrees with

Russell that the Service Agreement’s indemnification provision is broad enough to allow Russell

to seek indemnification from Maverick for Russell’s potential liability on the negligent supervision

claim. “Under Illinois law parties may execute an indemnity agreement that encompasses the

indemnitee’s own negligence, as long as the agreement’s language is clear and unequivocal.”

Washington Group Int’l, Inc. v. Mason Mfg., Inc., 263 F. Supp. 2d 1115, 1118 (N.D. Ill. 2003);

see also Bituminous Cas. Co. v. Plano Molding Co., 33 N.E.3d 658, 664 (Ill. App. 2015). “This

does not mean that a contract must contain an express provision providing for coverage of the

indemnitee’s own negligence, only that an indemnity provision, if ambiguous, will not be

interpreted in this way.” Washington Group, 99 F.3d at 1420 (citing Freislinger v. Emro Propane

Co., 99 F.3d 1412, 1420 (7th Cir. 1996)); see also CHA, 161 F.3d at 487.




                                                20
       CHA—a Seventh Circuit case applying Illinois contract law—is on-point and binding on

this Court. In that case, two security guards who were employed by FSI and working under a

contract for the CHA shot and killed the plaintiff’s son. Id. at 486. The plaintiff sued the security

guards, FSI, and the CHA, alleging that the CHA had negligently hired, trained, and retained FSI

as a private security contractor and had acted with deliberate indifference to the safety of her son.

Id. CHA filed a crossclaim against FSI alleging that FSI breached the parties’ contract by failing

to indemnify CHA for the plaintiff’s claim. Id. The indemnification provision in CHA and FSI’s

contract required FSI “to completely indemnify and hold harmless CHA *** against any liability

or expense *** arising out of any losses, claims, damages or injury resulting from any intentional

acts or any negligent acts or omissions of [FSI] or its agents in the performance of this contract.”

Id. at 487. The district court held on FSI’s motion for summary judgment that CHA was not

entitled to indemnification from FSI because Illinois law precluded CHA from seeking

indemnification for its own negligent or intentional acts. Id. at 486.

       The Seventh Circuit reversed. It held that the indemnification provision “required FSI to

indemnify the CHA for any claim based on a respondeat superior theory,” and further that “the

‘arising out of’ language gives the clause a broader scope, which reaches the particular breed of

negligence ascribed to the CHA here.” Id. at 488. The Seventh Circuit explained that “[t]he claim

based on the CHA’s negligent failure to use ordinary care in the hiring, training, and retention of

FSI required proof that reasonable inquiry would have revealed FSI’s own deficiencies,” and “[i]n

that sense, is grounded on an assertion of FSI’s agents’ negligent or intentional act.” Id. The

Seventh Circuit concluded that the indemnification provision was “broad enough and explicit

enough to allow the CHA’s claim of indemnification for its own negligence to go forward” under

Illinois law. Id. (citing Duffield v. Marra, Inc., 520 N.E.2d 938, 944-45 (Ill. App. 1988) (indemnity



                                                 21
agreement which required motel to indemnify railroad for claims asserted against it resulting from

use and occupancy of motel rooms by railroad employees was sufficient to require motel to

indemnify railroad for sums paid to railroad employee arising from employee’s slip while crossing

motel parking lot, as employee’s injuries were actually caused by acts or omissions of motel and

railroad’s liability was merely constructive or derivative, “based simply on its non-delegable duty

to provide its employees with a safe place to work”); Ahlvers v. Terminal R.R. Ass’n of St. Louis,

334 N.E.2d 329, 332-33 (Ill. App. 1975) (provision in contract between railroad and weed sprayer

under which sprayer agreed to indemnify railroad for all possible injury to any person, including

the railroad and its employees, which results from the acts, omissions, or defaults of sprayer or its

employees while performing the agreed-upon service provided for indemnity where railroad

employee was sprayed with chemical during weed spraying in railroad’s yards even if railroad

were partly or jointly responsible for injury to its employee).

       The indemnification provision at issue here contains the same type of broad “arising out

of” language as the provision at issue in CHA. Under the Service Agreement, Maverick assumes

the obligation to “indemnify Property Manager [Russell] and Owner [CHA] from every expense,

liability or payment arising out of or through injury (including without limitation, death) to any

person or persons or damage to property *** which arises out of or is suffered through any act or

omission of [Maverick], any subcontractor of [Maverick], or anyone directly or indirectly

employed by or under the supervision of any of them in the performance of the services

contemplated by this Agreement.” [342-6] at 4. Any liability that Russell would owe to Plaintiff

on his negligent supervision claim would “arise out of or through injury” to Horton, which

“ar[o]se[] out of or [was] suffered through [the] act[s] or omissions of [Maverick and persons]

employed by [Maverick].” Id. In particular, the negligent supervision claim is based on allegations



                                                 22
that Maverick “did not adequately supervise its security guards to ensure that [they] did not pose

a risk of harm to third parties” on the Property, which “created a risk of harm to [Horton],” who

was shot by Maverick’s security guard. [128] at 7, ¶¶ 57-58. Russell’s alleged liability, in turn—

like the liability of FSI in the CHA case—is based on Russell’s alleged negligent failure to “use

ordinary care in the supervision of [Maverick’s] security guard services at the Property.” Id., ¶ 55.

This claim “required proof that reasonable inquiry would have revealed [Maverick’s] own

deficiencies,” and “[i]n that sense, is grounded on an assertion of [Maverick’s] agents’ negligent

or intentional act.” CHA, 161 F.3d at 488.

       Maverick attempts to distinguish CHA on the basis that the Seventh Circuit “allowed the

indemnity claim ‘to go forward’ because the court believed the CHA’s alleged wrongdoing was

grounded in the security company’s negligent acts and the guard’s ‘illegal activity’ and, thus,

interpreting the indemnity agreement to require the security company to indemnify the CHA would

merely require the primary wrongdoer to bear the financial burden of its actions.” [375] at 10.

Maverick argues that this case is different because Maverick moved for summary judgment on

Horton’s claims against it and “expects the Court will find that Maverick, Moore, and Walker did

nothing wrong,” and therefore “forcing Maverick to retroactively indemnify Russell for Russell’s

own conduct would be contrary to the 2015 Service Agreement and Illinois law.” Id. However,

the Court denied summary judgment on Plaintiff’s state law claims against Moore and Plaintiff’s

respondeat superior claim against Maverick, and therefore it is still an open question whether

Moore engaged in any wrongdoing.

       For these reasons, the Court concludes that the Service Agreement’s indemnification

obligation does apply to the claims that Plaintiff brought against Russell and, therefore, Maverick

is not entitled to summary judgment on Count IV of Russell’s crossclaims.



                                                 23
       D.      Implied Indemnification

       Maverick makes several arguments as to why summary judgment should be granted in its

favor on Russell’s implied indemnification claim. The Court need not address these arguments,

however, because Russell’s claim for implied indemnification fails for the fundamental reason that

there is already an express indemnification provision, contained in the Service Agreement, that

governs the subject matter at issue here. “[I]mplied indemnity claims are appropriate where the

‘parties have failed to include an indemnity provision in an agreement and there is reason for the

court to read such a provision into the agreement,’ not where, as here, the parties have already

negotiated and agreed to an indemnity provision.” UIRC–GSA Holdings Inc. v. William Blair &

Company, L.L.C., 289 F. Supp. 3d 852, 862 (N.D. Ill. 2018) (quoting Mizuho Corp. Bank (USA)

v. Cory & Associates, Inc., 341 F.3d 644, 652 (7th Cir. 2003)); cf. Tiffiny Decorating Co. v.

General Acc. Fire & Life Assur. Corp., Ltd., 299 N.E.2d 378, 381 (Ill. App. 1973) (“a right to

indemnity, absent an express contractual undertaking, may be implied from the terms of the

contract governing job responsibility or from the relationship of the parties to the particular work

being done at the time the injuries were received” (emphasis added)). This conclusion is consistent

with the more general principle of contract law that “[i]f an express contract exists between the

parties concerning the same subject matter, a party cannot assert a claim on a contract implied in

law.” Schroeder v. Sullivan, 104 N.E.3d 460, 472 (Ill. App. 2018) (internal quotation marks and

citation omitted); see also Karen Stavins Enterprises, Inc. v. Community College Dist. No. 508, 36

N.E.3d 1015, 1018 (Ill. App. 2015) (“No claim of a contract implied in law can be asserted when

an express contract or a contract implied in fact exists between the parties and concerns the same

subject matter.”); Riley Acquisitions, Inc. v. Drexler, 946 N.E.2d 957, 967 (Ill. App. 2011)

(“Implied indemnity is a contract implied in law arising from the legal obligation of an indemnitee



                                                24
* * * to satisfy liability caused by actions of his indemnitor.” (internal quotation marks and citation

omitted)). Therefore, Maverick is entitled to summary judgment on Count V of Russell’s

crossclaims.

IV.    Conclusion

       For these reasons, Maverick’s motion for summary judgment [393] is granted in part and

denied in part. Summary judgment is granted in favor of Maverick and against Russell on

Russell’s claims for express indemnification under the Subcontract (Count III) and on Russell’s

claim for implied indemnification (Count V). Summary judgment is denied as to Russell’s claim

for express indemnification under the Service Agreement (Count IV). This case is set for status

on December 19, 2018 at 9:00 a.m.




Dated: December 11, 2018                               _________________________________
                                                       Robert M. Dow, Jr.
                                                       United States District Judge




                                                  25
